Citation Nr: 1016981	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-26 205	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In August 2008, the Veteran 
notified VA that he had moved and jurisdiction of the claim 
was transferred to the RO in Des Moines, Iowa.  In April 
2009, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is of 
record and was reviewed.  

In September 2009, the Board remanded the appeal for further 
evidentiary development.  As will be further explained below, 
this development having been achieved, the issue is now ready 
for appellate review.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 
Vet. App. 447 (2009) (per curiam) held that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when, as in this appeal, 
the appellant claims he is unable to work due to a service 
connected disability.  The TDIU issue has not been properly 
developed for appellate review and is not intertwined with 
the issue on appeal.  Accordingly, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that the Veteran's PTSD is productive of 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks at any time during the pendency of the appeal.


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess 
of 30 percent for PTSD at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability 
evaluation has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, because the notice that the 
Veteran was provided before service connection was granted 
was legally sufficient (i.e., the March 2006 VCAA letter 
provided the Veteran prior to the October 2007 rating 
decision), VA's duty to notify in this case has been 
satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  

In this regard, the Veteran's service treatment records, VA 
treatment records, and private treatment records are 
associated with the claims folder.  Moreover, the Board finds 
that the RO has substantially complied with the September 
2009 Board remand directions by obtaining and associated with 
the claims file all of the Veteran's available records from 
the Social Security Administration (SSA) as well as the 
Veteran's treatment records from the Williamson and Salisbury 
VA Clinics, the Albuquerque VetCenter, the Iowa City VA 
Medical Center (VAMC); and certain private treatment records.  
See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that 
only substantial, and not strict compliance with the terms of 
the request, is required.  Citing Dyment v. West, 
13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
more than substantially complied with the Board's remand 
order).  The Board finds that the RO has substantially 
complied with the September 2009 Board remand directions by 
obtaining a VA examination of the Veteran in December 2008 
because the examiners fully describe the functional effects 
caused by the Veteran's PTSD as well as include a 
comprehensive examination of the claimant and adequate 
medical opinion as to the severity of his PTSD that allows VA 
to rate the severity of his disability under all relevant 
Diagnostic Codes.  Id; Also see Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Analysis

The Veteran and his representative assert that his PTSD meets 
the criteria for a higher evaluation.  It is also requested 
that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  Under that diagnostic 
code a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the Veteran's entire disability 
picture, including GAF scores.  Under such circumstances 
Veterans with identical GAF scores may be assigned different 
evaluations based on each individual's symptomatology and 
level of functioning.  Furthermore, the Board need not accept 
a GAF score as probative.  See Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record during appeal period, including VA 
psychological examinations dated in October 2007 and December 
2009, a February 2006 private examination, and private 
treatment records, show that the Veteran's mental health 
examiners have characterized his mood as ranging from 
euthymic to friendly and cooperative.  The examiners 
consistently note that the Veteran has some difficulty 
dealing with his military experiences, avoiding war movies 
and reunions and anything else related to his military 
experience or war in general.  The Board notes that the 
Veteran suffers from nightmares that affect his ability to 
sleep.  His sleep issues occur nightly, although he only has 
nightmares a few times a year.  

The Board observes that in the October 2007 VA examination 
the Veteran presented with chronic insomnia to include 
occasional nightmares; irritability, anger and avoidance 
issues; anxiety; and occasional flashbacks.  The examiner 
further noted that there was no evidence of hallucination, 
delusions, obsessional rituals, impaired judgment, or 
suicidal/homicidal ideation.  Finally the Veteran's affect, 
mood, speech, concentration, thought process, and memory were 
all listed as normal.  

The December 2009 VA psychological examiner reported that the 
Veteran had had good hygiene; normal mood and affect; 
unremarkable thought process and thought content; good remote 
memory; good judgment and insight; no hallucinations, 
delusions, panic attacks, or obsessive rituals; and no 
suicidal ideation.  However the examiner does note that the 
Veteran suffers from sleep problems including nightmares, 
mildly impaired recent memory, crowd avoidance, isolation, 
hypervigilance, intrusive thoughts, anger issues, difficulty 
concentrating, and the occasional homicidal ideation when 
someone makes him really angry.  

Private examination reports dating from February 2006 and 
September 2006, as well as VA treatment records dating from 
August 2008 to May 2009, reveal much of the same 
symptomatology as the aforementioned examination reports only 
adding that the Veteran also suffers from occasional 
flashbacks, vivid memories of being shot at, and survivor's 
guilt.  There is also some indication that the Veteran has 
lost interest in some of the hobbies, such as hunting and 
fishing, which he used to enjoy.

Finally, the Board acknowledges letters of support from the 
Veteran's wife and children that indicate that the claimant 
suffers from severe mood swings, easy agitation, a lack of 
friends, avoidance of crowds, road rage, nervousness, 
inappropriate anger, and flashbacks.

The Board finds that the above symptoms most accurately 
indicate a 30 percent disability rating than any higher 
disability rating as the 30 percent disability rating 
consists, as noted above, of the following symptomatology:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.

As for evidence regarding his occupational impairment, the 
Veteran reported that he has been unemployed since 2004 and 
before that held eight different jobs from 1969 to 2004.  The 
Board notes, however, that the February 2006 report from the 
VetCenter indicates that the Veteran was employed, at that 
time, as an auto mechanic.  Similarly, the Board acknowledges 
that the Veteran is in receipt of SSA Disability benefits for 
his PTSD and at the December 2009 VA examination he reported 
that he cannot work because his PTSD affects his ability to 
concentrate and work with other people.  However, the 
December 2009 examiner thereafter noted that the Veteran has 
various hobbies he participates in that require concentration 
and that the claimant's mood and behavioral control were 
intact.  The examiner further opined that he could determine 
no reason why the Veteran cannot work.  Given the above, the 
Board finds that the preponderance of the competent and 
credible evidence of records shows that Veteran does not have 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks and therefore the evidence weighs against his meeting 
the criteria for a rating in excess of 30 percent for his 
PTSD.  

With respect to the Veteran's social impairment, the Board 
notes that the October 2007 and December 2009 examination 
reports indicates that not only has the Veteran been married 
to his current wife for over 30 years but he has a good 
relationship with his family, including his wife, children, 
grandchildren, great grandchildren, and his sister.  The 
Veteran has seven children, two biological and five 
stepchildren, as well as dozens of grandchildren and some 
great-grandchildren, and he reported that he is close with 
all of them.  The Board also notes that the Veteran reported 
that he is involved with his church and several hobbies 
including jewelry making and scavenging at flea markets and 
yard sales.  The Board acknowledges that the Veteran does not 
like large crowds and does not have any friends, but his 
close ties with his family and participation in some social 
activities negate the claims that the Veteran has difficulty 
in establishing and maintaining effective social 
relationships.  Given the above, the Board finds that the 
preponderance of the competent and credible evidence of 
records shows that the Veteran's level of social functioning 
also most closely resembles the criteria for a 30 percent 
rating.  

Additionally, the Board notes that the Veteran was assigned 
GAF scores ranging from 55 to 68, with the majority of his 
GAF scores ranging from 61 to 68 - indicating that the 
claimant suffers from only mild symptoms.  As such, the GAF 
scores indicating mild symptoms are more consistent with the 
medical evidence of record that addresses the Veteran's 
actual symptoms and level of functioning.  The Board notes 
that the medical evidence more typically exhibits mild 
symptoms or some difficulty in social functioning as 
indicated by the Veteran's frequent interactions with his 
wife, children, grandchildren, and friends.  Accordingly, the 
Board finds that such characterization also more closely 
approximates the schedular criteria associated with the 
currently assigned 30 percent evaluation for his PTSD.

Moreover, the Board notes that the Veteran does not meet 
most, if any, of the specifically enumerated criteria for a 
higher rating.  Specifically, as to the 50 percent criteria, 
the medical evidence does not show that the Veteran has 
experienced frequent panic attacks, impairment of short or 
long term memory, impaired judgment, difficulty in 
understanding complex commands, or impairment of abstract 
thinking with circumstantial circumlocutory or stereotyped 
speech.  Rather, the examiner at the October 2007 and 
December 2009 VA examinations noted that the Veteran 
exhibited coherent and normal speech and thought processes, 
no panic attacks, good long-term memory, and only mild 
impairment of short-term memory.  Additionally, the 
examination reports noted that the Veteran is alert and 
oriented and showed good judgment and insight.  

Likewise, as to the 70 percent criteria, the medical evidence 
does not show that the Veteran exhibits speech that is 
intermittently illogical, obscure, or irrelevant.  
Additionally, there is no evidence that the Veteran suffers 
from impaired impulse control, near-continuous panic or 
depression affecting the ability to function independently; 
spatial disorientation; or difficulty adapting to stressful 
circumstances.  The private and VA examination reports state 
that ritualistic obsession, suicidal ideations, delusions and 
hallucinations are absent.  There is also no indication that 
the Veteran neglects his personal hygiene or appearance.  
Lastly, the Veteran has not shown an inability to establish 
and maintain effective relationships as shown by his frequent 
interaction with his wife, children, grandchildren, and 
great-grandchildren.  

Similarly, as to the 100 percent criteria, the Board notes 
that the Veteran's medical records do not contain evidence 
which supports a finding that he has gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation as to time or place, or memory loss for names 
of close relatives, own occupation, or own name.  The Board 
acknowledges that the December 2009 VA examiner noted 
occasional homicidal ideation when someone makes the Veteran 
very angry, but there is evidence that the claimant has good 
impulse control and no indication that he has any violence 
issues.

As to the Veteran's and his families statement in support of 
his claim, while the Veteran is competent to provide evidence 
regarding symptomatology he feels and his family is competent 
to provide evidence regarding symptomatology they see, the 
Board finds that they are not competent to provide an opinion 
regarding the severity of his symptomatology because such 
evidence must come from a medical professional because the 
severity of a psychiatric symptomatology requires special 
medical training.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In summary, the evidence of record demonstrates that the 
Veteran has successfully maintained familial and work 
relationships.  The record also demonstrates that he is able 
to function independently, and has no delusions or cognitive 
impairment.  He does, however, exhibit the occasional issues 
with anger and irritability, avoidance and isolation issues, 
and some sleep impairment due to occasional nightmares.  
Based on the foregoing, the Board finds that the Veteran's 
PTSD more closely approximates the criteria for a 30 percent 
rating and the claim for an increased rating must be denied.  
38 C.F.R. § 4.130.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Lastly, based on the Veteran's written statements to the RO 
that he cannot work due to his PTSD, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to a referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) (2009) is a three-step inquiry, 
beginning with a threshold finding that the evidence before 
VA "presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the 
Veteran's disability with the established criteria found in 
the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the rating schedule.  Id.

With the above criteria in mind, the Board notes that the 
evidence does not reflect that the Veteran's PTSD has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Moreover, the 
December 2009 examiner further noted that is was unclear as 
to why the Veteran was unemployed.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Therefore, the Board 
finds that any limits on the Veteran's employability due to 
his PTSD have been contemplated his already assigned 30 
percent rating under Diagnostic Code 9411.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun, supra; Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 30 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied at all 
times during the pendency of the appeal.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


